Citation Nr: 0336284	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  98-00 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the upper back and neck.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






REMAND

The veteran had active service from October 1974 to October 
1977.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an RO rating decision of 
August 1997 which denied service connection for residuals of 
an injury to the upper back and neck.  In a July 2000 
decision, the Board denied the claim.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In November 2000, the VA Secretary filed a motion 
to the Court requesting that the Board decision be vacated 
and the case be remanded for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA).  By a February 2001 
order, the Court granted the joint motion, and the case was 
subsequently returned to the Board.  

After undertaking additional development of the evidence, the 
Board again denied the appeal in a decision dated in August 
2002.  The veteran again appealed to the Court.  In an April 
2003 joint motion to the Court, the parties (the veteran and 
the VA Secretary) requested that the Board decision be 
vacated and the case remanded.  By an April 2003 order, the 
Court granted the joint motion.  

According to the joint motion and Court order, the Board must 
further address compliance with legal provisions of the VCAA 
concerning the VA's duty to notify the claimant as to 
evidence and information necessary to substantiate his claim, 
particularly what portion he is to provide and what portion 
the VA is to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 
370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes there has been evolving case law on the 
VCAA.  For instance, the regulations permitting the Board to 
undertake development of claims were invalidated.  See 
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In addition, a 
recent decision by the Federal Circuit invalidated that 
portion of 38 C.F.R. § 3.159(b)(1) which said that claimants 
should generally submit evidence within 30 days of the VA 
request (rather than within 1 year as mentioned in statute).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

In October 2003, the veteran's representative submitted 
additional evidence and argument, and waived initial RO 
consideration of this evidence.  However, the notification 
directed by the joint motion and Court order must be provided 
by the RO.  See DAV, supra.    

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for service 
connection for residuals of an injury to 
the upper back and neck, including notice 
as to what portion he is to provide and 
what portion the VA is to provide.  

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the claim for service connection 
for residuals of an injury to the upper 
back and neck, and this should included 
consideration of all evidence added to the 
claims file since the last supplemental 
statement of the case.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




